In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00867-CR
____________

SAMUEL JACKSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 1231272



 
MEMORANDUM  OPINION
          Appellant, Samuel Jackson, pleaded guilty to the state jail felony offense of
delivery of a controlled substance, namely cocaine weighing less than one gram.  In
accordance with his plea bargain agreement with the State, the trial court sentenced
appellant to confinement for six months in the state jail.
           After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  Appellant did not request the
trial court’s permission to appeal any pre-trial matters, and the trial court did  not give 
permission for appellant to appeal.    
          We conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).Accordingly, the appeal is dismissed for lack of jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Bland and Massengale.
Do not publish.   Tex. R. App. P. 47.2(b).